         Case
          Case1:21-cv-06622-LJL
               1:21-cv-06622-LJL Document
                                  Document50-1 Filed09/13/21
                                           51 Filed  09/10/21 Page
                                                               Page11ofof88




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                                  21-cv-6622 (LJL)
              COMMISSION,                                                  ECF CASE

                        Plaintiff,
                                                                 PRELIMINARY
                        - against -                         INJUNCTION ORDER AS TO
                                                             NON-APPEARING RELIEF
   MARTIN ADRIAN RUIZ, RAM FUND, LP, and                         DEFENDANTS
  CARTER BAIN WEALTH MANAGEMENT, LLC,

                     Defendants, and

 ROTHSCHILD MAGNUS FUND, LP, ISG CAPITAL
       LLC, and MISTER FARMS, LLC,

                    Relief Defendants



       This matter is before the Court on the Show Cause Hearing held on September 13, 2021

at 4:00 p.m. as ordered in the August 20, 2021 Order Extending Temporary Restraining Order

(ECF No. 39.)

       On August 6, 2021, Plaintiff, United States Securities and Exchange Commission

(“SEC”) filed an emergency motion for an ex parte order: (1) freezing funds and other assets of

defendants Martin Adrian Ruiz (“Ruiz”), RAM Fund, LP (“RAM”), and Carter Bain Wealth

Management, LLC (“CBWM”) (collectively “Defendants”) and Relief Defendants Rothschild

Magnus Fund, LP (“RMF”), ISG Capital LLC (“ISG”), and Mister Farms, LLC (“Mister Farms)

(collectively “Relief Defendants”); (2) enjoining Defendants Ruiz, RAM, and CBWM from

future violations of Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§

77q(a)] and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §

78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder, and enjoining Ruiz and CBWM
                                                1
         Case
          Case1:21-cv-06622-LJL
               1:21-cv-06622-LJL Document
                                  Document50-1 Filed09/13/21
                                           51 Filed  09/10/21 Page
                                                               Page22ofof88




from future violations of Sections 206(1) and (2) of the Investment Advisers Act of 1940

(“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and (2)]; (3) imposing a conduct-based injunction

against Ruiz, detailed below, to restrain him from further misappropriation of investor funds; (4)

prohibiting the destruction or alteration of documents; (5) requiring Defendants and Relief

Defendants to provide an accounting; (6) providing for expedited discovery; (7) providing for

alternative service by the SEC; and (8) setting this matter for a preliminary injunction hearing.

       The Court granted that request for a Temporary Restraining Order (“TRO”) on August 9,

2021 (ECF No. 37) and set the hearing on the SEC’s application for a Preliminary Injunction for

August 20, 2021. The Court also retained jurisdiction of this case for all purposes.

       At the August 20, 2021 hearing, Ruiz, CBWM, and Mister Farms appeared by Shustak

Reynolds & Partners, P.C. (“SRP”) and stipulated to an extension of the TRO. By agreement

between the SEC and SRP, the Court adjourned the hearing on the PI until Monday, September

13, 2021, at 4:00 pm Eastern time. Following the August 20, 2021 hearing, SRP entered a Notice

of Appearance on behalf of Ruiz, CBWM, Mister Farms, and RAM (“Appearing Defendants”).

No appearance has been made by counsel on behalf of ISG or RMF (“Non-Appearing Relief

Defendants”).

       On September 10, the SEC and the Appearing Defendants filed a Stipulation and Order

Regarding Preliminary Injunction for entry of preliminary injunctions, asset freeze, and other

relief whereby Appearing Defendants stipulated and agreed to the extension of the injunctions

and asset freeze in the TRO until further order of the Court or a final disposition of this action

against them.




                                                  2
         Case
          Case1:21-cv-06622-LJL
               1:21-cv-06622-LJL Document
                                  Document50-1 Filed09/13/21
                                           51 Filed  09/10/21 Page
                                                               Page33ofof88




       At the show cause hearing held on September 13, 2021, the Non-Appearing Relief

Defendants did not appear to show cause why the relief granted against them in the TRO should

not continue until a final adjudication of this case on the merits.

       Based on the record of this case and that the Non-Appearing Relief Defendants did not

show cause at the September 13, 2021 Show Cause Hearing, the Court finds:

       1.      The Court has jurisdiction over the subject matter of this action and over

Defendants and Relief Defendants.

       2.      The SEC has made a sufficient and proper showing in support of the relief granted

herein, as required by Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)], Section 21(d) of

the Exchange Act [15 U.S.C. § 78u(d)], and Section 209(d) of the Advisers Act [15 U.S.C. §

80b-9(d)] by establishing for purposes of its request for a preliminary injunction:

            a. For purposes of freezing assets, a likelihood of success on the merits or that an

               inference can be drawn that the Defendants and Relief Defendants have violated

               the federal securities laws;

            b. For purposes of a preliminary injunction, a prima facie case for each of the

               violations in the Complaint and a likelihood that the SEC will prevail at trial on

               the merits and that the Defendants Ruiz, RAM, and CBWM, and each of them,

               directly or indirectly, have engaged in and, unless restrained and enjoined by

               order of this Court, will continue to engage in acts, practices, and courses of

               business constituting violations of Section 17(a) of the Securities Act and Section

               10(b) of the Exchange Act and Rule 10b-5 thereunder, and that Ruiz and CBWM,

               and each of them, directly or indirectly, have engaged in and, unless restrained

                                                  3
         Case
          Case1:21-cv-06622-LJL
               1:21-cv-06622-LJL Document
                                  Document50-1 Filed09/13/21
                                           51 Filed  09/10/21 Page
                                                               Page44ofof88




                and enjoined by order of this Court, will continue to engage in acts, practices, and

                courses of business constituting violations of Sections 206(1) and (2) of the

                Advisers Act;

             c. There is good cause to believe that, unless restrained and enjoined by order of this

                Court, the Defendants and Relief Defendants will dissipate, conceal, or transfer

                from the jurisdiction of this Court assets that could be subject to an order directing

                disgorgement or the payment of civil money penalties in this action, and that

                unless restrained Defendant Ruiz may solicit or misappropriate additional funds

                from investors. Accordingly, an order freezing the Defendants’ and Relief

                Defendants’ assets, as specified herein, is necessary to preserve the status quo and

                to protect this Court’s ability to award equitable relief in the form of

                disgorgement of illegal profits from fraud and Advisers Act violations, as well as

                civil penalties;

             d. There is good cause to believe that, unless restrained and enjoined by order of this

                Court, Defendants and Relief Defendants may alter or destroy documents relevant

                to this action;

        Now, therefore,

                                               I.

        IT IS HEREBY ORDERED that, pending further action by this Court or a final disposition

of this action against them:

        A.      $19,775,945.54 of assets, funds, or other property held by or under the direct or

indirect control of the Non-Appearing Relief Defendants, whether held in any of their names or


                                                    4
         Case
          Case1:21-cv-06622-LJL
               1:21-cv-06622-LJL Document
                                  Document50-1 Filed09/13/21
                                           51 Filed  09/10/21 Page
                                                               Page55ofof88




for their direct or indirect beneficial interests, wherever located or by whomever held, and

whether acquired before or after the institution of this action, are frozen (with allowance for

necessary and reasonable living expenses to be granted by this Court only upon good cause

shown by application to the Court with notice to and an opportunity for the SEC to be heard),

including but not limited to all assets, funds, or other property held by or under the direct or

indirect control of the Non-Appearing Relief Defendants located in the following accounts:

              Account Location                                     Account Number
              Bank of America                                      X0321
              Bank of America                                      X1839

       Provided, however, that the asset freeze shall NOT apply to the investor funds – provided

such investors are not Defendants’ or Relief Defendants’ – held by or for the benefit of

investment advisory clients at CBWM.

       B.        Non-Appearing Relief Defendants and their officers, directors, successor

corporations, subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those

persons in active concert or participation with them who receive actual notice of this order by

personal service or otherwise, and each of them, shall hold and retain within their control, and

otherwise prevent any disposition, transfer, pledge, encumbrance, assignment, dissipation,

concealment, or other disposal whatsoever of any of their funds or other assets or things of value

presently held by them, under their control or over which they exercise actual or apparent

investment or other authority, in whatever form such assets may presently exist and wherever

located, including Non-Appearing Relief Defendants’ accounts, as defined above, up to the

amounts identified in paragraph I.A.

       C.        Any bank, financial or brokerage institution, or other person or entity holding

                                                  5
          Case
           Case1:21-cv-06622-LJL
                1:21-cv-06622-LJL Document
                                   Document50-1 Filed09/13/21
                                            51 Filed  09/10/21 Page
                                                                Page66ofof88




any funds, securities or other assets of Non-Appearing Relief Defendants, up to the amounts

identified in paragraph I.A, held in the name of, for the benefit of, or under the control of Non-

Appearing Relief Defendants, or their officers, directors, successor corporations, subsidiaries,

affiliates, agents, servants, employees, attorneys-in-fact, and those persons in active concert or

participation with them, and each of them, shall hold and retain within their control and prohibit

the withdrawal, removal, transfer or other disposal of any such funds or other assets, including

but not limited to assets held in Non-Appearing Relief Defendants’ accounts, as identified

above.

         D.      No person or entity, including Non-Appearing Relief Defendants, or any

creditor or claimant against the Non-Appearing Relief Defendants, or any person acting on

behalf of such creditor or claimant, shall take any action to interfere with the asset freeze,

including, but not limited to, the filing of any lawsuits, liens, or encumbrances, or bankruptcy

cases to impact the property and assets subject to this order; provided, however, that any party

or non-party may seek leave from this order upon a proper showing.

         E.      The SEC may file Notices of Lis Pendens, or any similar document that has the

effect of clouding title, on all pieces of real property in which Non-Appearing Relief

Defendants have an interest. Should the Non-Appearing Relief Defendants wish to sell any

piece of real property in which they have an interest, they shall give counsel for the SEC notice

of the proposed sale and seek and obtain an order of the Court permitting the sale prior to the

sale. Non-Appearing Relief Defendants shall fully account for any proceeds received from the

sale of such property to the Court and counsel for the SEC, and the proceeds of such sales shall

be frozen under the provisions of this Order; and Non-Appearing Relief Defendants are hereby

                                                  6
          Case
           Case1:21-cv-06622-LJL
                1:21-cv-06622-LJL Document
                                   Document50-1 Filed09/13/21
                                            51 Filed  09/10/21 Page
                                                                Page77ofof88




prohibited from further encumbering their interests in any real or personal property by means of

pledging it for collateral for any purpose or by allowing it to secure any obligation. This order

applies, but is not limited, to the following property:

                 Las Campanas Estates 1, Lot 98, Santa Fe County
                 11 Clove Court
                 Santa Fe, NM 87506

         F.      Copies of this Order may be served by any means, including facsimile, email,

and overnight courier, upon any entity or person that may have possession, custody, or control

of any assets of Non-Appearing Relief Defendants that may be subject to any provision of this

Order.

                                               II.

         IT IS FURTHER ORDERED that, pending further action by this Court or a final

disposition of this action against them, Non-Appearing Relief Defendants, and any of their

officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with them who receive actual notice of this Order by personal service or otherwise,

and each of them, are hereby enjoined and restrained from destroying, altering, concealing or

otherwise interfering with the access of the SEC to any and all documents, books and records,

that are in the possession, custody or control of the Non-Appearing Relief Defendants, or any of

their officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with them, that refer, reflect or relate to the allegations in the Complaint, or that

refer, reflect or relate to the Non-Appearing Relief Defendants’ assets, finances or business

operations.




                                                     7
        Case
         Case1:21-cv-06622-LJL
              1:21-cv-06622-LJL Document
                                 Document50-1 Filed09/13/21
                                          51 Filed  09/10/21 Page
                                                              Page88ofof88




                                          III.

       IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this matter for all

purposes.



                 13 2021
Dated: September __,


                                          Lewis J. Liman
                                          United States District Judge




                                             8
